DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 5-12, 14-22 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication 2016/0089053 (hereinafter Lee) in view of Takeo et al. JP 2001/145607 (hereinafter Takeo) in view of Tulloch et al. US Patent 9,445,633 (hereinafter Tulloch) and in further view of Noirjean US Patent 6,854,978 (hereinafter Noirjean).
Regarding claim 1, Lee discloses that a watch-type terminal wearable on the user’s wrist (Figure 4, showing the device on the user’s wrist), the watch-type terminal comprising: a main body (Figure 1A element MB and [0049]); a band part connected to 
Takeo teaches an impedance monitoring wrist-worn device that includes an electrode unit that has a first electrode member and a second electrode member on both the band as well as the main body (Figures 5-6). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode placement as taught by Takeo with the device of Lee as the locations are shown to be art recognized equivalents of each other and would have performed the same task with the same efficacy without any additional structural modification(s).
Lee additionally discloses that the band part includes first and second bands connected to both ends of the main body (Figures 1A-B show the connection points and shows they are two separate and distinct band parts), and the electrode unit includes a first electrode member formed on one surface of the second band and a second electrode member formed on the other surface of the second band (Figures 1A-B which shows the electrodes on both the interior and the exterior of the device at elements 110, 115 and 120, 125), but is silent on the first band being fixed to the main body and the second band being detachable from the main body. Tulloch teaches a portable electronic device that is worn on a user’s wrist that includes a band that is detachable (Figures 6A-B which shows that the band is detachable at the main body). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable second band as taught by Tulloch with the device of Lee in order to allow for easier data or power transfer at the connector between the second band the main body of the device.  

Regarding claim 5, Lee discloses that the second band includes electrically connecting the first and second electrode members (Lee does not explicitly discuss this however it would have had to exist otherwise the device would be unable to function as intended), and is further silent though on the connector (though likely a wire or conductive trace), is specifically a circuit board. Tulloch teaches connecting the electronic components by means of a flexible circuit board (element 205), and a connection pin connected to the flexible circuit board and protruding to the outside of the second band (Figure 6A at elements 609, and connected to circuit board at 205, see also Figure 2B), and the main body further includes a connection hole allowing the connection pin to be inserted therein (element 107 within interior contacts 214). It would have been obvious to the skilled artisan before the effective filing date to utilize the detachable second band as taught by Tulloch with the device of Lee in order to allow for 
Regarding claim 15, Lee discloses that when the user’s finger comes into contact with the second electrode member (Figure 4), the controller outputs a body fat measurement result using a current value flowing through the body of the user ([0017][0085]).
Regarding claim 18, Lee is silent on the pins and circuit board. Tulloch teaches that the connection pin is connected to a flexible circuit board installed within the second band (Figure 2B with pins 209 connected to the PCB 205) and electrically connected to the electrode unit (the electrodes are already taught above in those locations by Lee in view of Takeo which would have been connected to the main body via the flexible circuit board of Tulloch). It would have been obvious to the skilled artisan before the effective filing date to utilize the pins and circuit board as taught by Tulloch with the device of Lee in order to allow for easier data or power transfer at the connector between the second band the main body of the device.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, and Noirjean, as applied to claim 5, and in further view of Crawford 2016/0066859 (hereinafter Crawford).
Regarding claim 6, Lee is silent on the material of the electrodes as well as the connection pins. Crawford teaches an impedance monitoring watch that includes first and second electrode members are formed as a plurality of metal members ([0172] which mentions that they can be made of metal). It would have been obvious to the skilled artisan before the effective filing date to utilize metal for the electrodes as taught 
Tulloch teaches that the second band include a plurality of connection pins respectively connected to the plurality of metal members (the pins were mentioned above). Though not specifically mentioned the conductive pathing of the traces on the flexible board, once combined with the device of Lee, would have called for individual electrode connections corresponding to the respective pins as impedance sensing requires individual connections. It would have been further obvious to the skilled artisan before the effective filing date to utilize the pins as taught by Tulloch with the device of Lee in order to allow for easier data or power transfer at the connector between the second band the main body of the device.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, and Noirjean, as applied to claim 1, and in further view of Park et al. US Publication 2016/0051193 (hereinafter Park).
Regarding claim 7, Lee is silent on the additional sensors. Park teaches a wrist-worn monitoring device that includes both electrodes for measuring impedance (E11-13, 110, 120) as well as additional sensors on the strap for sensing a biometric signal (S11-14, see also [0041]-[0044]) on a band (Figure 2 at band 20). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors as taught by Park with the device of Lee in order to aid in diagnosis of one’s overall health by including additional biosignals such as in the case of Park, PPG/pulse sensing.
Claims 8-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, Noirjean, and Crawford, as applied to claim 1, and in further view of Freeman et al. US Patent 4,086,916 (hereinafter Freeman).
Regarding claim 8, Lee discloses that the band part includes first and second bands connected to both ends of the main body (Figures 1A-B) and a fastener connecting both ends of the first and second bands (Figures 1A-B, which shows the fastener between the two parts), but is silent on integrating the electrodes, the circuit board, and the fastener as well as the electrodes being made of metal.
Tulloch teaches connecting the electronic components by means of a flexible circuit board (element 205). It would have been obvious to the skilled artisan before the effective filing date to utilize the circuit board as taught by Tulloch with the device of Lee as predictable results would have ensued (transmission of electrical signals through the band).
Crawford teaches an impedance monitoring watch that includes first and second electrode members are formed as a plurality of metal members ([0172] which mentions that they can be made of metal). It would have been obvious to the skilled artisan before the effective filing date to utilize metal for the electrodes as taught by Crawford with the device of Lee as the materials are well-known to those of ordinary skill in the art and would have produced predictable results (measuring of impedance signals across tissue).
Freeman teaches a cardiac monitoring device that includes an electrode unit forming the fastener (elements 12 and 14 which are transducers and based on the signals are comparable to the electrodes of Lee and Crawford, which are also 
Regarding claim 9, the resultant combination of Lee, Takeo, Tulloch, Crawford, and Freeman as mentioned above teaches the previously claimed components, where it should be further mentioned that without an insulator between the electrodes none of the devices in the combination above could function. Freeman does specifically mention that the layer 42 is insulative separating the sensors 12 and 14 which meets the limitation. Combination to combine each into the overall combination see contents of rejected claim 8 above.
Regarding claim 22, Lee is silent on the third part connecting the first two parts. Freeman teaches that the band part further includes a third part connecting the first band and the second band (Figure 9 at element 10 which is a clasp type element that connects both band parts on either side of it), the at least one of the first and second electrode members is formed on the third part (electrodes 12 and 14 are shown to be placed on the third part, see Figure 3). Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the third part with the electrode as   
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, and Noirjean, as applied to claim 1, and in further view of Rothkopf US Publication 2016/0058375 (hereinafter Rothkopf). 
Regarding claim 10, Lee discloses a main body with a display unit forming one surface and outputting screen information (Figures 1A-B and [0018] which mentions the use of a display on the device), but is silent on the first and second cases.
Rothkopf teaches a wearable electronic device that includes a display on a main body that further includes a first, case surrounding the display unit; and a second case coupled to the first case and facing the first case (Figures 7 and 16 at display 609, first case 601 and second case 710). It would have been obvious to the skilled artisan before the effective filing date to utilize the case and display as taught by Rothkopf with the device of Lee as predictable results would have ensued (allowing for access to the internal components such as a battery).
Regarding claim 11, Lee as modified by Takeo shows an electrode unit on the underside of the case of the main body (Takeo Figures 5-6), but is silent on the case being two cases. The second case is taught above in rejected claim 10 by Rothkopf.  It would have been obvious to the skilled artisan before the effective filing date to utilize the case and display as taught by Rothkopf with the device of Lee as predictable results would have ensued (allowing for access to the internal components such as a battery).
Regarding claim 12, Lee is silent on the electrode configuration. Takeo teaches such a claimed configuration with the first electrode member and the second electrode 
Regarding claim 14, Lee is silent on the haptic feedback. Rothkopf teaches that the controller controls a haptic module to output vibration, while the impedance value is being measured ([0098-[0099] which mentions that haptic feedback can be utilized due biosensor operations; the publication corresponds to the provisional application paragraphs [0077]-[0078]). It would have been obvious to the skilled artisan before thee effective filing date to utilize the haptic feedback system as taught by Rothkopf with the device of Lee in order to alert the user to one of several options going on with the device ([0099]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Take, Tulloch, and Noirjean, as applied to claim 1, and in further view of Sony “Sony Smartwatch 2 Review” Nov. 2013. 
Regarding claim 16, Lee is silent on the fixing part. Tulloch teaches that the main body has a fixing part protruding therefrom (element 104), and the fixing part, has a hinge structure (Figure 4A shows the hinge structure that strap can rotate around), but is silent on the protrusion. It would have been obvious to the skilled artisan before the effective filing date to utilize the second band features as taught by Tulloch with the device of Lee as predictable results would have ensued (connection of the band to the main body via conventional watch-type means).  
.
Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, and Noirjean, as applied to claim 5, and in further view of Ellis et al. US Patent 2,999,221 (hereinafter Ellis).
Regarding claim 17, Lee as modified by Takeo, Tulloch, and Noirjean discloses the connection pins (as mentioned above) and the connection hole but is silent on there being more than one connection hole. Ellis teaches a generic pin contact connector that includes multiple pins and multiple connection holes (Figures 1-2 with holes being around pins 34). It would have been obvious to the skilled artisan before the effective filing date to utilize more than one connection hole as taught by Ellis with the device of Lee (modified by the connection pins of Tulloch) in order to allow for better stability and protection to each individual pin.
Regarding claims 19-20, Lee is silent on the protrusion/pin configuration. Ellis teaches that the connection pin is configured to be inserted into the connection hole (Figure 6 pin 34), and the connection pin is fixed by a fixing protrusion formed within the connection hole (elements 80 and 120 both meet that limitation as the Applicant is silent on where the protrusion initially extends from), wherein an outer circumferential surface .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Takeo, Tulloch, and Noirjean, as applied to claim 1, and in further view of Bohorquez et al. US Publication 2016/0157749 (hereinafter Bohorquez).
Regarding claim 21, Lee is silent on the specific frequency for the above mentioned impedance monitoring. Bohorquez teaches a portable physiological monitoring device utilizing a high frequency of at least 50 kHz ([0070]-[0073] where the range is between 1 kHz and 1 MHz). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing of the impedance values as taught by Bohorquez with the device of Lee in order to provide a more accurate impedance and/or fat content value as suggested by Bohorquez.
Response to Amendment
In claim 1, the first band is mentioned as being fixed to the main body and the second band is detachable form the main body. The phrasing at present is simply being interpreted broadly, and since both are claimed in the same limitation it would suggest to the skilled artisan that the first band that is fixed cannot be detached from the main body and the second band is detachable and not fixed. However, based on the Applicant’s disclosure both are fully detachable from the main body. Again either term in a vacuum is acceptable given their conventional, accepted meanings, however when 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2020, with respect to the rejection of claim 1 under Lee, Takeo, and Tulloch with the newly added limitation have been fully considered and are persuasive regarding the bands being broken into two parts. However, upon further consideration, a new ground(s) of rejection is made in view of Noirjean (above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794